Exhibit 10.1

FIRST AMENDMENT

TO

INVESTMENT AGREEMENT

THIS FIRST AMENDMENT (this “First Amendment”) to that certain Investment
Agreement (the “Agreement”), dated as of December 28, 2013, by and between
Crocs, Inc., a Delaware corporation, and Blackstone Capital Partners VI L.P., a
Delaware limited partnership, is entered into and effective as of January 27,
2014. Capitalized terms used but not defined herein shall have their respective
meanings set forth in the Agreement.

WHEREAS, pursuant to Section 6.2 of the Agreement, an amendment to the Agreement
will be effective with respect to any party if made in writing and signed by an
officer or a duly authorized representative of such party; and

WHEREAS, the parties desire to amend the Agreement in accordance with
Section 6.2 thereof as set forth herein.

NOW THEREFORE, in consideration of the premises of this First Amendment and the
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

1. Amendment of Section 4.5. Section 4.5(b) and Section 4.5(c) of the Agreement
are hereby amended and restated in their entirety as follows:

“(b) For so long as the Blackstone Parties Beneficially Own shares of Series A
Preferred Stock and/or shares of Common Stock that were converted from shares of
Series A Preferred Stock that represent either (i) at least 95% of the number of
shares of Common Stock Beneficially Owned by the Blackstone Parties on an “as
converted basis” as of the Closing or (ii) at least 12.5% of the total
outstanding shares of Common Stock (as applicable, the “Two-Director
Threshold”), the Blackstone Parties shall have the right to designate for
nomination two (2) members of the Board of Directors. The Board of Directors
shall recommend that such designees be included in the slate of nominees in the
class to be elected or appointed to the Board of Directors at the next (and each
applicable subsequent) annual or special meeting of stockholders, subject to
such designees’ satisfaction of all applicable requirements regarding service as
a director of the Company under applicable law, regulation or stock exchange
rules regarding service as a director and such other criteria and qualifications
for service as a director applicable to all directors of the Company and in
effect on the date hereof; provided, however, that in no event shall any such
designee’s relationship with the Blackstone Parties or their Affiliates (or any
other actual or potential lack of independence resulting therefrom) be
considered to disqualify such designee from being a member of the Board of
Directors pursuant to this Section 4.5(b). So long as such designees are elected
to the Board of Directors by the Company’s stockholders, the directors
designated for nomination by the Blackstone Parties under this Section 4.5(b)
shall serve the term associated with the class of directors to which such
director belongs in accordance with the Certificate of Incorporation.
Notwithstanding the foregoing, at such time as the Two-Director Threshold is no
longer satisfied, the right of the



--------------------------------------------------------------------------------

Blackstone Parties to designate for nomination directors under this
Section 4.5(b) shall terminate and such directors shall promptly resign (subject
to the Blackstone Parties’ ability to designate for nomination a director
pursuant to Section 4.5(c)).

(c) For so long as the Blackstone Parties Beneficially Own shares of Series A
Preferred Stock and/or shares of Common Stock that were converted from shares of
Series A Preferred Stock that represent less than the Two-Director Threshold but
more than 25% of the number of shares of Common Stock Beneficially Owned by the
Blackstone Parties on an “as converted basis” as of the Closing, the Blackstone
Parties shall have the right to designate for nomination one (1) member of the
Board of Directors. The Board of Directors shall recommend that such designee be
included in the slate of nominees in the class to be elected or appointed to the
Board of Directors at the next (and each applicable subsequent) annual or
special meeting of stockholders, subject to such designee’s satisfaction of all
applicable requirements regarding service as a director of the Company under
applicable law, regulation or stock exchange rules regarding service as a
director and such other criteria and qualifications for service as a director
applicable to all directors of the Company and in effect on the date hereof;
provided, however, that in no event shall such designee’s relationship with the
Blackstone Parties of their Affiliates (or any other actual or potential lack of
independence resulting therefrom) be considered to disqualify such designee from
being a member of the Board of Directors pursuant to this Section 4.5(c). So
long as such designee is elected to the Board of Directors by the Company’s
stockholders, the director designated for nomination by the Blackstone Parties
under this Section 4.5(c) shall serve the term associated with the class of
directors to which such director belongs in accordance with the Certificate of
Incorporation. Notwithstanding the foregoing, at such time as the threshold set
forth in this Section 4.5(c) is no longer satisfied, the right of the Blackstone
Parties to designate for nomination a director under this Section 4.5(c) shall
terminate and such director shall promptly resign.

2. Amendment of Schedule A. Schedule A to the Agreement is hereby amended and
restated in its entirety as set forth on Schedule A to this First Amendment.
Each reference in the Agreement to the Series A Certificate shall be to the
Series A Certificate in the form attached as Schedule A to this First Amendment.

3. Certain Definitions. Section 6.9 of the Agreement is hereby modified to amend
and restate, in the appropriate alphabetical order, the following definition:

“(x) “Permitted Transferee” means, with respect to any person, (i) any Affiliate
of such person, (ii) any successor entity of such person, (iii) with respect to
any person that is an investment fund, vehicle or similar entity, any other
investment fund, vehicle or similar entity of which such person or an Affiliate,
advisor or manager of such person serves as the general partner, manager or
advisor and (iv) any other person to whom a Transfer by the Blackstone Parties
has been approved in writing by the Board of Directors pursuant to
Section 4.2(b)(3).”

 

2



--------------------------------------------------------------------------------

4. Index of Defined Terms. The Index of Defined Terms in the Agreement is hereby
amended by adding, in the appropriate alphabetical order, the following
definition:

 

Term

  

Location of Definition

Two-Director Threshold    4.5(b)

5. No Other Changes; Interpretation. Except as expressly provided herein, the
Agreement is not amended, supplemented, modified, revised or otherwise affected
by this First Amendment. All references in the Agreement to “this Agreement”,
“the Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference to the Agreement in any other agreements, documents or
instruments executed and delivered pursuant to or in connection with the
Agreement shall be deemed to mean and be a reference to the Agreement as amended
by this First Amendment.

6. Governing Law. This First Amendment is governed by and will be construed in
accordance with the laws of the State of New York.

7. Headings. The headings of the sections contained in this First Amendment are
solely for the purpose of reference and will not affect the meaning or
interpretation of this First Amendment.

8. Counterparts. This First Amendment may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this First Amendment may be delivered by facsimile or other
means of electronic transmission and such facsimiles or other means of
electronic transmission will be deemed as sufficient as if actual signature
pages had been delivered.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
executed as of the date first written above.

 

CROCS, INC. By:  

/s/ Jeffrey Lasher

Name:   Jeffrey Lasher Title:   Chief Financial Officer BLACKSTONE CAPITAL
PARTNERS VI L.P. By: Blackstone Management Associates VI L.L.C., its general
partner By: BMA VI L.L.C., its sole member By:  

/s/ Prakash Melwani

Name:   Prakash Melwani Title:   Sr Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

See attached.



--------------------------------------------------------------------------------

CERTIFICATE OF DESIGNATIONS OF

SERIES A CONVERTIBLE PREFERRED STOCK,

PAR VALUE $0.001 PER SHARE,

OF

CROCS, INC.

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

The undersigned DOES HEREBY CERTIFY that the following resolution was duly
adopted by the Board of Directors (the “Board”) of Crocs, Inc., a Delaware
corporation (hereinafter called the “Corporation”), with the designations,
powers, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations or restrictions thereof, having been
fixed by the Board pursuant to authority granted to it under Article IV of the
Corporation’s Restated Certificate of Incorporation and in accordance with the
provisions of Section 151 of the General Corporation Law of the State of
Delaware:

RESOLVED: That, pursuant to authority conferred upon the Board by the Restated
Certificate of Incorporation of the Corporation, the Board hereby authorizes
1,000,000 shares of Series A Convertible Preferred Stock, par value $0.001 per
share, of the Corporation and hereby fixes the designations, powers, preferences
and relative, participating, optional or other special rights, and the
qualifications, limitations or restrictions thereof, of such shares, in addition
to those set forth in the Restated Certificate of Incorporation of the
Corporation, as follows:

Section 1. Designation. The shares of such series shall be designated “Series A
Convertible Preferred Stock,” and the number of shares constituting such series
shall be 1,000,000 (the “Series A Preferred Stock”). The number of shares of
Series A Preferred Stock may be increased or decreased by resolution of the
Board and the approval by the holders of a majority of the shares of the
outstanding Series A Preferred Stock, voting as a separate class; provided that
no decrease shall reduce the number of shares of Series A Preferred Stock to a
number less than the number of shares of such series then outstanding.

Section 2. Currency. All Series A Preferred Stock shall be denominated in United
States currency, and all payments and distributions thereon or with respect
thereto shall be made in United States currency. All references herein to “$” or
“dollars” refer to United States currency.

Section 3. Ranking. The Series A Preferred Stock shall, with respect to dividend
rights and rights upon liquidation, winding up or dissolution, rank senior to
each other class or series of shares of the Corporation that the Corporation may
issue in the future the terms of which do not expressly provide that such class
or series ranks equally with, or senior to, the Series A Preferred Stock, with
respect to dividend rights and/or rights upon liquidation, winding up or
dissolution, including, without limitation, the common stock of the Corporation,
par value $0.001 per share (the “Common Stock”) (such junior stock being
referred to hereinafter collectively as “Junior Stock”).



--------------------------------------------------------------------------------

The Series A Preferred Stock shall, with respect to dividend rights and rights
upon liquidation, winding up or dissolution, rank equally with each other class
or series of shares of the Corporation that the Corporation may issue in the
future the terms of which expressly provide that such class or series shall rank
equally with the Series A Preferred Stock with respect to dividend rights and
rights upon liquidation, winding up or dissolution (“Parity Stock”).

The Series A Preferred Stock shall, with respect to dividend rights and rights
upon liquidation, winding up or dissolution, rank junior to each other class or
series of shares of the Corporation that the Corporation may issue in the future
the terms of which expressly provide that such class or series shall rank senior
to the Series A Preferred Stock with respect to dividend rights and rights upon
liquidation, winding up or dissolution (“Senior Stock”). The Series A Preferred
Stock shall also rank junior to the Corporation’s existing and future
indebtedness.

Section 4. Dividends.

(a) The holders of Series A Preferred Stock shall be entitled to receive, when,
as and if declared by the Board, out of any funds legally available therefor,
dividends per share of Series A Preferred Stock of an amount equal to
(i) 6.0% per annum of the Stated Value (as herein defined) of each share of such
Series A Preferred Stock then in effect, before any dividends shall be declared,
set apart for or paid upon the Junior Stock (the “Regular Dividends”), except as
described in Section 4(i) and (ii) the aggregate amount of any dividends or
other distributions, whether cash, in kind or other property, paid on
outstanding shares of Common Stock on a per share basis based on the number of
shares of Common Stock into which such share of Series A Preferred Stock could
be converted on the applicable record date for such dividends or other
distributions, assuming such shares of Common Stock were outstanding on the
applicable record date for such dividend or other distributions (the
“Participating Dividends” and, together with the Regular Dividends, the
“Dividends”). For purposes hereof, the term “Stated Value” shall mean $1,000.00
per share of Series A Preferred Stock, as adjusted as described in Section 4(c).

(b) Regular Dividends shall be payable quarterly in arrears on
January 1, April 1, July 1 and October 1 of each year (unless any such day is
not a Business Day, in which event such Regular Dividends shall be payable on
the next succeeding Business Day, without accrual to the actual payment date),
commencing on April 1, 2014 (each such payment date being a “Regular Dividend
Payment Date,” and the period from the date of issuance of the Series A
Preferred Stock to the first Regular Dividend Payment Date and each such
quarterly period thereafter being a “Regular Dividend Period”). The amount of
Regular Dividends payable on the Series A Preferred Stock for any period shall
be computed on the basis of a 360-day year and the actual number of days
elapsed. Participating Dividends shall be payable as and when paid to the
holders of shares of Common Stock (each such date being a “Participating
Dividend Payment Date,” and, together with each Regular Dividend Payment Date, a
“Dividend Payment Date”).

(c) Regular Dividends, whether or not declared, shall begin to accrue and be
cumulative from the Issue Date and shall compound at the relevant rate on each
subsequent Regular Dividend Payment Date (i.e., no Regular Dividends shall
accrue on another Regular Dividend unless and until any Regular Dividend Payment
Date for such other Regular Dividends has passed without such other Regular
Dividends having been paid on such date, in which case

 

-2-



--------------------------------------------------------------------------------

Regular Dividends will accrue on such unpaid Regular Dividends). Participating
Dividends are payable on a cumulative basis once declared, whether or not there
shall be funds legally available for the payment thereon. If the Corporation
does not pay any Regular Dividend in full on any scheduled Regular Dividend
Payment Date, such Regular Dividends will accrue at an annual rate of 8.0% of
the Stated Value from such scheduled Regular Dividend Payment Date to the date
that all accumulated Regular Dividends on the Series A Preferred have been paid
in cash in full. Any Regular Dividends accrued pursuant to this Section 4(c) on
each Regular Dividend Payment Date shall be added to the Stated Value until such
Regular Dividends are paid in cash in full. For the avoidance of doubt,
dividends shall accumulate whether or not in any Regular Dividend Period there
have been funds of the Corporation legally available for the payment of such
dividends.

(d) Except as otherwise provided herein, if at any time the Corporation pays
less than the total amount of Dividends then accumulated with respect to the
Series A Preferred Stock, such payment shall be distributed pro rata among the
holders thereof based upon the Stated Value on all shares of Series A Preferred
Stock held by each such holder. When Dividends are not paid in full upon the
shares of Series A Preferred Stock, all Dividends declared on Series A Preferred
Stock and any other Parity Stock shall be paid pro rata so that the amount of
Dividends so declared on the shares of Series A Preferred Stock and each such
other class or series of Parity Stock shall in all cases bear to each other the
same ratio as accumulated Dividends (for the full amount of dividends that would
be payable for the most recently payable dividend period if dividends were
declared in full on non-cumulative Parity Stock) on the shares of Series A
Preferred Stock and such other class or series of Parity Stock bear to each
other.

(e) When and if declared, the Regular Dividends shall be paid in cash.

(f) The Corporation shall not declare or pay any dividends on shares of Common
Stock unless the holders of the Series A Preferred Stock then outstanding shall
simultaneously receive Participating Dividends on a pro rata basis as if the
shares of Series A Preferred Stock had been converted into shares of Common
Stock pursuant to Section 7 immediately prior to the record date for determining
the stockholders eligible to receive such dividends.

(g) Each Dividend shall be payable to the holders of record of shares of Series
A Preferred Stock as they appear on the stock records of the Corporation at the
Close of Business on such record dates (each, a “Dividend Payment Record Date”),
which (i) with respect to Regular Dividends, shall be not more than 30 days nor
less than 10 days preceding the applicable Regular Dividend Payment Date, and
(ii) with respect to Participating Dividends, shall be the same day as the
record date for the payment of dividends or distributions to the holders of
shares of Common Stock.

(h) From and after the time, if any, that the Corporation shall have failed to
pay all accumulated and unpaid Regular Dividends for all prior Regular Dividend
Periods and/or declared and unpaid Participating Dividends in accordance with
this Section 4, no dividends shall be declared or paid or set apart for payment,
or other distribution declared or made, upon any Junior Stock, nor shall any
Junior Stock be redeemed, purchased or otherwise acquired for any consideration
(nor shall any moneys be paid to or made available for a sinking fund for the

 

-3-



--------------------------------------------------------------------------------

redemption of any shares of any such Junior Stock) by the Corporation, directly
or indirectly until all such Regular Dividends and/or Participating Dividends
have been paid in full without the consent of a majority of the holders of the
Series A Preferred Stock; provided, however, that the foregoing limitation shall
not apply to:

(1) purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of any one or more employees, officers,
directors, managers or consultants of or to the Corporation or any of its
Subsidiaries;

(2) an exchange, redemption, reclassification or conversion of any class or
series of Junior Stock for any class or series of Junior Stock; or

(3) any dividend in the form of stock, warrants, options or other rights where
the dividended stock or the stock issuable upon exercise of such warrants,
options or other rights is the same stock as that on which the dividend is being
paid or ranks equal or junior to that stock.

(i) If, at any time after the third anniversary of Issue Date, the Closing Price
of the Common Stock equals or exceeds $29.00 (adjusted as set forth in
Section 9) for 20 consecutive Trading Days, Regular Dividends shall cease to
accrue on the Series A Preferred Stock on the day immediately following such
20th Trading Day.

Section 5. Liquidation, Dissolution or Winding Up.

(a) Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Corporation (each, a “Liquidation”), after satisfaction of all liabilities
and obligations to creditors of the Corporation and before any distribution or
payment shall be made to holders of any Junior Stock, each holder of Series A
Preferred Stock shall be entitled to receive, out of the assets of the
Corporation or proceeds thereof (whether capital or surplus) legally available
therefor, an amount per share of Series A Preferred Stock equal to the greater
of:

(1) the Stated Value per share, plus an amount equal to any Regular Dividends
accumulated but unpaid thereon (whether or not declared) plus declared but
unpaid Participating Dividends through the date of Liquidation; and

(2) the payment such holders would have received had such holders, immediately
prior to such Liquidation converted their shares of Series A Preferred Stock
into shares of Common Stock (at the then applicable Conversion Rate) pursuant to
Section 7 immediately prior to such Liquidation plus declared but unpaid
Participating Dividends through the date of Liquidation.

(the greater of (1) and (2) is referred to herein as the “Liquidation
Preference”). Holders of Series A Preferred Stock will not be entitled to any
other amounts from the Corporation after they have received the full amounts
provided for in this Section 5(a) and will have no right or claim to any of the
Corporation’s remaining assets.

 

-4-



--------------------------------------------------------------------------------

(b) If, in connection with any distribution described in Section 5(a) above, the
assets of the Corporation or proceeds thereof are not sufficient to pay in full
the Liquidation Preference payable on the Series A Preferred Stock and the
corresponding amounts payable on the Parity Stock, then such assets, or the
proceeds thereof, shall be paid pro rata in accordance with the full respective
amounts which would be payable on such shares if all amounts payable thereon
were paid in full.

(c) For purposes of this Section 5, the merger or consolidation of the
Corporation with or into any other corporation or other entity, or the sale,
conveyance, lease or other disposition of all or substantially all of the assets
of the Corporation, shall not constitute a liquidation, dissolution or winding
up of the Corporation.

Section 6. Voting Rights.

(a) The holders of the shares of Series A Preferred Stock shall be entitled to
(i) vote with the holders of the Common Stock on all matters submitted for a
vote of holders of Common Stock, (ii) a number of votes per share of Series A
Preferred Stock equal to the number of shares of Common Stock into which each
such share of Series A Preferred Stock is then convertible at the time of the
related record date and (iii) notice of all stockholders’ meetings (or pursuant
to any action by written consent) in accordance with the Corporation’s
Certificate of Incorporation and Bylaws as if the holders of Series A Preferred
Stock were holders of Common Stock. Except as provided by law or by the
provisions of Section 6(b), holders of Series A Preferred Stock shall vote
together with the holders of Common Stock as a single class; provided that no
holder of Series A Preferred Stock shall be entitled to cast votes for the
number of shares of Common Stock into which such holder’s shares of Series A
Preferred Stock are then convertible that exceeds (subject to adjustment as
described in Section 9, other than as described in Section 9(a)(6)) the quotient
of (x) the aggregate purchase price paid by such holder of Series A Preferred
for its Series A Preferred Shares, divided by (y) $13.33.

(b) For so long as at least 100,000 shares of Series A Preferred Stock remain
outstanding, the Corporation shall not and shall not permit any direct or
indirect Subsidiary of the Corporation to, without first obtaining the written
consent or affirmative vote at a meeting called for that purpose by holders of
at least a majority of the then outstanding shares of Series A Preferred Stock,
take any of the following actions:

(1) Any change, amendment, alteration or repeal (including as a result of a
merger, consolidation, or other similar or extraordinary transaction) of any
provisions of the Corporation’s Certificate of Incorporation or By-laws that
amends, modifies or adversely affects the rights, preferences, privileges or
voting powers of the Series A Preferred Stock;

(2) Any issuance or reclassification of stock that would rank equal or senior to
the Series A Preferred Stock with respect to the redemption, liquidation,
dissolution or winding up the Corporation or with respect to dividend rights;

 

-5-



--------------------------------------------------------------------------------

(3) Any voluntary initiation of any liquidation, dissolution or winding up of
the Corporation or any of its Significant Subsidiaries or any group of
Subsidiaries that, taken together, would constitute a Significant Subsidiary or
commencement of a proceeding for bankruptcy, insolvency, receivership or similar
action with respect to the Corporation or any of its Significant Subsidiaries or
any group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary;

(4) Any material change to the tax or accounting policies of the Corporation,
except any changes required by applicable law or pursuant to GAAP;

(5) Any increase in the authorized number of members of the Board if such
increase would result in the Board having more than eight (8) members;

(6) Any declaration or payment of any dividend or distribution, in each case, of
assets (including via Spin-Off Transaction or split off) to any holder of equity
securities of the Corporation or its Subsidiaries other than (i) pro rata cash
dividends made only to the holders of Common Stock and Series A Preferred Stock
and (ii) dividends and distributions of assets paid or otherwise made to the
Corporation or one or more of its wholly-owned Subsidiaries; or

(7) Any incurrence or refinancing of any Indebtedness of the Corporation or any
of its Subsidiaries to the extent that, immediately after giving effect to such
incurrence or refinancing, the ratio of the consolidated Indebtedness of the
Corporation and its Subsidiaries to the LTM EBITDA of the Corporation and its
Subsidiaries for the most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or refinanced would not be less than a ratio
of 1.5-to-1 on a pro forma basis after giving effect to such incurrence or
refinancing and the use of the proceeds therefrom.

Section 7. Conversion.

(a) Mandatory Conversion by the Corporation. If, at any time beginning on the
third anniversary of the Issue Date, the Closing Price of the Common Stock
equals or exceeds $29.00 (adjusted as described in Section 9) for a period of 20
consecutive Trading Days (the Business Day immediately following such 20th
Trading Day, the “Mandatory Conversion Date”), at the Corporation’s election,
the shares of Series A Preferred Stock to be converted shall be converted into a
number of shares of Common Stock equal to the product of the aggregate Stated
Value of the shares of Series A Preferred Stock to be converted divided by
$1,000 multiplied by the Conversion Rate then in effect, plus cash in lieu of
fractional shares, as set out in Section 9(i), plus an amount of cash per share
of Series A Preferred Stock equal to accrued but unpaid dividends on such share
from and including the immediately preceding Dividend Payment Date to but
excluding the Mandatory Conversion Date, out of funds legally available therefor
(the “Mandatory Conversion”).

(b) Optional Conversion. At any time, each holder of Series A Preferred Stock
shall have the right, at such holder’s option, to convert any or all of such
holder’s shares of

 

-6-



--------------------------------------------------------------------------------

Series A Preferred Stock, and the shares of Series A Preferred Stock to be
converted shall be converted into a number of shares of Common Stock equal to
the product of the aggregate Stated Value of the shares of Series A Preferred
Stock to be converted divided by $1,000 multiplied by the Conversion Rate then
in effect, plus cash in lieu of fractional shares, as set out in Section 9(i),
plus an amount in cash per share of Series A Preferred Stock equal to accrued
but unpaid dividends on such share from and including the immediately preceding
Dividend Payment Date to but excluding the applicable conversion date, out of
funds legally available therefor.

(c) Conversion Rate. The “Conversion Rate” means 68.9655 shares, subject to
adjustment in accordance with the provisions of this Certificate of
Designations.

(d) Conversion Procedures. A holder must do each of the following in order to
convert its shares of Series A Preferred Stock pursuant to this Section 7:

(1) complete and manually sign the conversion notice provided by the conversion
Agent, and deliver such notice to the Conversion Agent;

(2) deliver to the Conversion Agent the certificate or certificates representing
the shares of Series A Preferred Stock to be converted (or, if such certificate
or certificates have been lost, stolen or destroyed, a lost certificate
affidavit and indemnity in form and substance reasonably acceptable to the
Corporation);

(3) if required, furnish appropriate endorsements and transfer documents in form
and substance reasonably acceptable to the Corporation; and

(4) if required, pay any stock transfer, documentary, stamp or similar taxes not
payable by the Corporation pursuant to Section 7(h).

The “Conversion Date” means the date on which a holder complies in all respects
with the procedures set forth in this Section 7(d).

(e) Effect of Conversion. Effective immediately prior to the Close of Business
on the Conversion Date applicable to any shares of Series A Preferred Stock,
dividends shall no longer accrue or be declared on any such shares of Series A
Preferred Stock and such shares of Series A Preferred Stock shall cease to be
outstanding.

(f) Record Holder of Underlying Securities as of Conversion Date. The Person or
Persons entitled to receive the Common Stock and, to the extent applicable,
cash, issuable upon conversion of Series A Preferred Stock on a Conversion Date
shall be treated for all purposes as the record holder(s) of such shares of
Common Stock and/or cash as of the Close of Business on such Conversion Date. As
promptly as practicable on or after the Conversion Date and compliance by the
applicable holder with the relevant conversion procedures contained in
Section 7(d) (and in any event no later than three Trading Days thereafter), the
Corporation shall issue the number of whole shares of Common Stock issuable upon
conversion (and deliver payment of cash in lieu of fractional shares). Such
delivery of shares of Common Stock and, if applicable, cash shall be made, at
the option of the applicable holder, in certificated form or by book-entry. Any
such certificate or certificates shall be delivered by the Corporation to the
appropriate holder on a book-entry basis or by mailing certificates evidencing
the shares to the

 

-7-



--------------------------------------------------------------------------------

holders at their respective addresses as set forth in the conversion notice. If
fewer than all of the shares of Series A Preferred Stock held by any holder
hereto are converted pursuant to Section 7(b), then a new certificate
representing the unconverted shares of Series A Preferred Stock shall be issued
to such holder concurrently with the issuance of the certificates (or book-entry
shares) representing the applicable shares of Common Stock. In the event that a
holder shall not by written notice designate the name in which shares of Common
Stock and, to the extent applicable, cash to be delivered upon conversion of
shares of Series A Preferred Stock should be registered or paid, or the manner
in which such shares and, if applicable, cash should be delivered, the
Corporation shall be entitled to register and deliver such shares and, if
applicable, cash in the name of the holder and in the manner shown on the
records of the Corporation.

(g) Status of Converted or Acquired Shares. Shares of Series A Preferred Stock
duly converted in accordance with this Certificate of Designations, or otherwise
acquired by the Corporation in any manner whatsoever, shall be retired promptly
after the acquisition thereof. All such shares shall upon their retirement and
any filing required by the Delaware General Corporation Law become authorized
but unissued shares of Preferred Stock, without designation as to series until
such shares are once more designated as part of a particular series by the Board
pursuant to the provisions of the Certificate of Incorporation.

(h) Taxes. (1) The Corporation and its paying agent shall be entitled to
withhold taxes on all payments on the Series A Preferred Stock or Common Stock
or other securities issued upon conversion of the Series A Preferred Stock to
the extent required by law. Prior to the date of any such payment, each holder
of Series A Preferred Stock shall deliver to the Corporation or its paying agent
a duly executed, valid, accurate and properly completed Internal Revenue Service
Form W-9 or an appropriate Internal Revenue Service Form W-8, as applicable.

(2) Absent a change in law or Internal Revenue Service practice, or a contrary
determination (as defined in Section 1313(a) of the United States Internal
Revenue Code of 1986, as amended (the “Code”)), each holder of Series A
Preferred Stock and the Corporation agree not to treat the Series A Preferred
Stock (based on their terms as set forth in this Certificate of Designations) as
“preferred stock” within the meaning of Section 305 of the Code, and Treasury
Regulation Section 1.305-5 for United States federal income tax and withholding
tax purposes and shall not take any position inconsistent with such treatment.

(3) The Corporation shall pay any and all documentary, stamp and similar issue
or transfer tax due on (x) the issue of the Series A Preferred Stock and (y) the
issue of shares of Common Stock upon conversion of the Series A Preferred Stock.
However, in the case of conversion of Series A Preferred Stock, the Corporation
shall not be required to pay any tax or duty that may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock or
Series A Preferred Stock in a name other than that of the holder of the shares
to be converted, and no such issue or delivery shall be made unless and until
the person requesting such issue has paid to the Corporation the amount of any
such tax or duty, or has established to the satisfaction of the Corporation that
such tax or duty has been paid.

 

-8-



--------------------------------------------------------------------------------

(4) Each holder of Series A Preferred Stock and the Corporation agree to
cooperate with each other in connection with any redemption of part of the
shares of Series A Preferred Stock and to use good faith efforts to structure
such redemption so that such redemption may be treated as a sale or exchange
pursuant to Section 302 of the Code; provided that nothing in this Section 7(h)
shall require the Corporation to purchase any shares of Series A Preferred
Stock, and provided further that the Corporation makes no representation or
warranty in this Section 7(h) regarding the tax treatment of any redemption of
Series A Preferred Stock.

Section 8. Redemption and Repurchase.

(a) Optional Redemption. The Series A Preferred Stock may be redeemed, in whole
or in part, at any time after January 27, 2022, at the option of the
Corporation, upon giving notice of redemption pursuant to Section 8(d), at a
redemption price per share equal to the sum of the Stated Value per share of the
Series A Preferred Stock to be redeemed plus an amount per share equal to
accrued but unpaid dividends on such share of Series A Preferred Stock from and
including the immediately preceding Dividend Payment Date to but excluding the
date of redemption.

(b) Repurchase at the Option of the Holder Upon a Change of Control. Upon the
occurrence of a Change of Control, each holder of shares of Series A Preferred
Stock shall have the right to require the Corporation to repurchase, by
irrevocable, written notice to the Corporation, all or any portion of such
holder’s shares of Series A Preferred Stock at a purchase price per share equal
to the sum of (a) 101% multiplied by the Stated Value per share of the Series A
Preferred Stock plus (b) an amount equal to accrued but unpaid dividends on such
share of Series A Preferred Stock from and including the immediately preceding
Dividend Payment Date to but excluding the date of repurchase.

Within 30 days of the occurrence of a Change of Control, the Corporation shall
send notice by first class mail, postage prepaid, addressed to the holders of
record of the shares of Series A Preferred Stock at their respective last
addresses appearing on the books of the Corporation stating (1) that a Change of
Control has occurred, (2) that all shares of Series A Preferred Stock tendered
prior to a Business Day no earlier than 30 days nor later than 60 days from the
date such notice is mailed shall be accepted for repurchase and (3) the
procedures that holders of the Series A Preferred Stock must follow in order for
their shares of Series A Preferred Stock to be repurchased, including the place
or places where certificates for such shares are to be surrendered for payment
of the repurchase price. Any notice mailed as provided in this Subsection shall
be conclusively presumed to have been duly given, whether or not the holder
receives such notice, but failure duly to give such notice by mail, or any
defect in such notice or in the mailing thereof, to any holder of shares of
Series A Preferred Stock designated for repurchase shall not affect the validity
of the proceedings for the repurchase of any other shares of Series A Preferred
Stock.

(c) Repurchase at the Option of the Holder. At any time after January 27, 2022,
such holder of shares of Series A Preferred Stock may irrevocably elect to
require the Corporation to repurchase all or any portion of such holder’s shares
of Series A Preferred Stock in accordance with the next succeeding sentence by
giving irrevocable, written notice to the

 

-9-



--------------------------------------------------------------------------------

Corporation at a repurchase price per share, payable in cash, equal to the sum
of (1) the Stated Value per share of the Series A Preferred Stock plus (2) an
amount per share equal to accrued but unpaid dividends from and including the
immediately preceding Dividend Payment Date to but excluding the date of
repurchase. Such notice shall state the number of shares of Series A Preferred
Stock to be repurchased and the date of repurchase, which shall be at least six
but no more than 20 Business Days following the delivery of such notice.

(d) Notice of Redemption at the Option of the Corporation. Notice of every
redemption of shares of Series A Preferred Stock pursuant to Section 8(a) shall
be given by first class mail, postage prepaid, addressed to the holders of
record of the shares to be redeemed at their respective last addresses appearing
on the books of the Corporation. Such mailing shall be at least 30 days and not
more than 60 days before the date fixed for redemption. Any notice mailed as
provided in this Section 8(d) shall be conclusively presumed to have been duly
given, whether or not the holder receives such notice, but failure duly to give
such notice by mail, or any defect in such notice or in the mailing thereof, to
any holder of shares of Series A Preferred Stock designated for redemption shall
not affect the validity of the proceedings for the redemption of any other
shares of Series A Preferred Stock. Each notice of redemption given to a holder
shall state: (1) the redemption date; (2) the number of shares of the Series A
Preferred Stock to be redeemed and, if less than all the shares held by such
holder are to be redeemed, the number of such shares to be redeemed from such
holder; (3) the redemption price; and (4) the place or places where certificates
for such shares are to be surrendered for payment of the redemption price.

(e) Partial Redemption. In case of any redemption of part of the shares of
Series A Preferred Stock at the time outstanding pursuant to this Section 8, the
shares to be redeemed shall be selected pro rata. Subject to the provisions
hereof, the Corporation shall have full power and authority to prescribe the
terms and conditions upon which shares of Series A Preferred Stock shall be
redeemed from time to time. If fewer than all the shares represented by any
certificate are redeemed, a new certificate shall be issued representing the
unredeemed shares without charge to the holder thereof.

(f) Effectiveness of Redemption. If notice of redemption has been duly given and
if on or before the redemption date specified in the notice all funds necessary
for the redemption have been deposited by the Corporation, in trust for the pro
rata benefit of the holders of the shares called for redemption, with a bank or
trust company doing business in the Borough of Manhattan, The City of New York,
and having a capital and surplus of at least $500 million and selected by the
Board, so as to be and continue to be available solely therefor, then,
notwithstanding that any certificate for any share so called for redemption has
not been surrendered for cancellation, on and after the redemption date
dividends shall cease to accrue on all shares so called for redemption, all
shares so called for redemption shall no longer be deemed outstanding and all
rights with respect to such shares shall forthwith on such redemption date cease
and terminate, except only the right of the holders thereof to receive the
amount payable on such redemption from such bank or trust company, without
interest. Any funds unclaimed at the end of three years from the redemption date
shall, to the extent permitted by law, be released to the Corporation, after
which time the holders of the shares so called for redemption shall look only to
the Corporation for payment of the redemption price of such shares.

 

-10-



--------------------------------------------------------------------------------

Section 9. Anti-Dilution Provisions.

(a) Adjustments. The Conversion Rate will be subject to adjustment, without
duplication, under the following circumstances:

(1) the issuance of Common Stock as a dividend or distribution to all or
substantially all holders of Common Stock, or a subdivision or combination of
Common Stock or a reclassification of Common Stock into a greater or lesser
number of shares of Common Stock, in which event the Conversion Rate will be
adjusted based on the following formula:

 

LOGO [g663015ex10_1pg016.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the Close of Business
on (i) the Record Date for such dividend or distribution, or (ii) the effective
date of such subdivision, combination or reclassification;

CR1 = the new Conversion Rate in effect immediately after the Close of Business
on (i) the Record Date for such dividend or distribution, or (ii) the effective
date of such subdivision, combination or reclassification;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
Close of Business on (i) the Record Date for such dividend or distribution or
(ii) the effective date of such subdivision, combination or reclassification;
and

OS1 = the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, the completion of such event (including, for
the avoidance of doubt, a number of shares of Common Stock equal to OS0 in the
event of a dividend or distribution that does not involve the surrender or
exchange of shares of Common Stock).

Any adjustment made pursuant to this clause (1) shall be effective immediately
prior to the Open of Business on the Trading Day immediately following the
Record Date, in the case of a dividend or distribution, or the effective date in
the case of a subdivision, combination or reclassification. If any such event is
declared but does not occur, the Conversion Rate shall be readjusted, effective
as of the date the Board announces that such event shall not occur, to the
Conversion Rate that would then be in effect if such event had not been
declared.

(2) the dividend, distribution or other issuance to all or substantially all
holders of Common Stock of rights (other than a distribution of rights issued
pursuant to a stockholders rights plan, to the extent such rights are attached
to shares of Common Stock (in which event the provisions of Section 9(a)(5)
shall apply)), options or warrants entitling them to subscribe for or purchase
shares of Common Stock for a period expiring

 

-11-



--------------------------------------------------------------------------------

60 days or less from the date of issuance thereof, at a price per share that is
less than the Closing Price on the Trading Day immediately preceding the Record
Date for such issuance, in which event the Conversion Rate will be increased
based on the following formula:

 

 

LOGO [g663015ex10_1pg017.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the Close of Business
on the Record Date for such dividend, distribution or issuance;

CR1 = the new Conversion Rate in effect immediately following the Close of
Business on the Record Date for such dividend, distribution or issuance;

OS0 = the number of shares of Common Stock outstanding immediately prior to the
Close of Business on the Record Date for such dividend, distribution or
issuance;

X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

Y = the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the Closing Price on the
Trading Day immediately preceding the Record Date for such dividend,
distribution or issuance.

For purposes of this clause (2), in determining whether any rights, options or
warrants entitle the holders to purchase the Common Stock at a price per share
that is less than the Closing Price on the Trading Day immediately preceding the
Record Date for such dividend, distribution or issuance, there shall be taken
into account any consideration the Corporation receives for such rights, options
or warrants, and any amount payable on exercise thereof, with the value of such
consideration, if other than cash, to be the fair market value thereof (as
determined in good faith by the Board of Directors).

Any adjustment made pursuant to this clause (2) shall become effective
immediately prior to the Open of Business on the Trading Day immediately
following the Record Date for such dividend, distribution or issuance. In the
event that such rights, options or warrants are not so issued, the Conversion
Rate shall be readjusted, effective as of the date the Board publicly announces
its decision not to issue such rights, options or warrants, to the Conversion
Rate that would then be in effect if such dividend, distribution or issuance had
not been declared. To the extent that such rights, options or warrants are not
exercised prior to their expiration or shares of Common Stock are

 

-12-



--------------------------------------------------------------------------------

otherwise not delivered pursuant to such rights, options or warrants upon the
exercise of such rights, options or warrants, the Conversion Rate shall be
readjusted to the Conversion Rate that would then be in effect had the
adjustments made upon the dividend, distribution or issuance of such rights,
options or warrants been made on the basis of the delivery of only the number of
shares of Common Stock actually delivered.

(3) the Corporation or one or more of its subsidiaries make purchases of Common
Stock pursuant to a tender offer or exchange offer (other than an exchange offer
that constitutes a Spin-Off Transaction subject to Section 9(a)(4)) by the
Corporation or a subsidiary of the Corporation for all or any portion of the
Common Stock, where the cash and value of any other consideration included in
the payment per share of Common Stock validly tendered or exchanged exceeds the
Closing Price of the Common Stock on the Trading Day prior to the last day (the
“Expiration Date”) on which tenders or exchanges may be made pursuant to such
tender or exchange offer (as it may be amended), in which event the Conversion
Rate will be increased based on the following formula:

 

 

LOGO [g663015ex10_1pg018.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Expiration Date;

CR1 = the new Conversion Rate in effect immediately after the Close of Business
on the Expiration Date;

AC = the fair market value (as determined in good faith by the Board of
Directors), on the Expiration Date, of the aggregate value of all cash and any
other consideration paid or payable for shares validly tendered or exchanged and
not withdrawn as of the Expiration Date (the “Purchased Shares”);

OS1 = the number of shares of Common Stock outstanding as of the last time
tenders or exchanges may be made pursuant to such tender or exchange offer (the
“Expiration Time”), excluding any Purchased Shares;

OS0 = the number of shares of Common Stock outstanding immediately before the
Expiration Time, including any Purchased Shares; and

SP1 = the arithmetic average of the VWAP (as defined below) for each of the 10
consecutive full Trading Days ending on the Trading Day immediately succeeding
the Expiration Date.

Any adjustment made pursuant to this clause (3) shall become effective
immediately prior to the Open of Business on the Trading Day immediately
following the Expiration Date. In the event that the Corporation or any of its
subsidiaries is obligated to purchase Common Stock pursuant to any such tender
offer or exchange offer but is

 

-13-



--------------------------------------------------------------------------------

permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Rate shall be readjusted
to be the Conversion Rate that would then be in effect if such tender offer or
exchange offer had not been made.

(4) the Corporation shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock (subject to an exception for cash
in lieu of fractional shares) shares of any class of Capital Stock (other than
Common Stock as covered by Section 9(a)(1)), evidences of its indebtedness,
assets, other property or securities or rights, options or warrants to acquire
Capital Stock or other securities, but excluding (A) dividends or distributions
referred to in Section 9(a)(1) hereof, (B) rights, options or warrants referred
to in Section 9(a)(2) hereof or distributed in connection with a stockholder
rights plan (in which event the provisions of Section 9(a)(5) to the extent
applicable shall apply), (C) dividends or distributions paid exclusively in cash
(which, to the extent applicable, are required to be paid to the holders of
shares of Series A Preferred Stock pursuant to Section 4), and (D) Spin-Off
Transactions as to which the provision set forth below in this Section 9(a)(4)
shall apply (any of such shares of Capital Stock, indebtedness, assets, property
or rights, options or warrants to acquire Common Stock or other securities,
hereinafter in this Section 9(a)(4) called the “Distributed Property”), then, in
each such case the Conversion Rate shall be adjusted based on the following
formula:

 

 

LOGO [g663015ex10_1pg019.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the close of business
on the Record Date for such dividend or distribution;

CR1 = the new Conversion Rate in effect immediately after the Close of Business
on the Record Date for such dividend or distribution;

SP0 = the Closing Price on the Trading Day immediately preceding the Record Date
for such dividend or distribution; and

C = the fair market value (as determined in good faith by the Board of
Directors) of the portion of Distributed Property distributed with respect to
each outstanding share of Common Stock on the Record Date for such dividend or
distribution; provided that, if C is equal or greater than SP0, then in lieu of
the foregoing adjustment, the Corporation shall distribute to each holder of
Series A Preferred Stock on the date the applicable Distributed Property is
distributed to holders of Common Stock, but without requiring such holder to
convert its shares of Series A Preferred Stock the amount of Distributed
Property such holder would have received had such holder owned a number of
shares of Common Stock equal to the Conversion Rate on the Record Date fixed for
determination for shareholders entitled to receive such distribution.

 

-14-



--------------------------------------------------------------------------------

With respect to an adjustment pursuant to this Section 9(a)(4) in connection
with a Spin-Off Transaction, the Conversion Rate in effect immediately prior to
the effective date of the Spin-Off Transaction shall be adjusted based on the
following formula:

 

 

LOGO [g663015ex10_1pg020.jpg]

where,

CR0 = (x) the Exchange Ratio, multiplied by (y) the Conversion Rate in effect
immediately prior to the Close of Business on the effective date of the Spin-Off
Transaction;

CR1 = the new Conversion Rate in effect immediately after the Close of Business
on the effective date of the Spin-Off Transaction;

FMV = (x) the Distribution Ratio, multiplied by (y) the arithmetic average of
the volume-weighted average prices for a share of the capital stock or similar
equity interest distributed to holders of Common Stock on the principal United
States securities exchange on which such capital stock or equity interest
trades, as reported by Bloomberg, L.P. (or, if Bloomberg ceases to publish such
price, any successor service reasonably chosen by the Corporation) in respect of
the period from the open of trading on the relevant Trading Day until the close
of trading on such Trading Day (or if such volume-weighted average price is
unavailable, the market price of one share of such capital stock or equity
interest on such Trading Day determined, using a volume-weighted average method
(“VWAP”), by a nationally recognized investment banking firm (unaffiliated with
the Corporation) retained for such purpose by the Corporation), for each of the
five consecutive full Trading Days commencing with, and including, the effective
date of the Spin-Off Transaction; and

MP0 = (x) the Exchange Ratio, multiplied by (y) the arithmetic average of the
VWAP for each of the five consecutive full Trading Days commencing with, and
including, the effective date of the Spin-Off Transaction.

(5) If the Corporation has a stockholder rights plan in effect with respect to
the Common Stock on the Conversion Date, upon conversion of any shares of the
Series A Preferred Stock, holders of such shares will receive, in addition to
the shares of Common Stock, the rights under such rights plan relating to such
Common Stock, unless, prior to the Conversion Date, the rights have (i) become
exercisable or (ii) separated from the shares of Common Stock (the first of such
events to occur being the “Trigger Event”), in either of which cases the
Conversion Rate will be adjusted, effective automatically at the time of such
Trigger Event, as if the Corporation had made a distribution of such rights to
all holders of the Common Stock as described in Section 9(a)(2) (without giving
effect to the 60-day limit on the exercisability of rights, options and warrants
ordinarily subject to such Section 9(a)(2)), subject to appropriate readjustment
in the event of the expiration, termination or redemption of such rights prior
to the exercise, deemed exercise or exchange thereof. Notwithstanding the
foregoing, to the extent any such stockholder

 

-15-



--------------------------------------------------------------------------------

rights are exchanged by the Corporation for shares of Common Stock, the
Conversion Rate shall be appropriately readjusted as if such stockholder rights
had not been issued, but the Corporation had instead issued the shares of Common
Stock issued upon such exchange as a dividend or distribution of shares of
Common Stock subject to Section 9(a)(1). Notwithstanding the preceding
provisions of this paragraph, no adjustment shall be required to be made to the
Conversion Rate with respect to any holder of Series A Preferred Stock which is,
or is an “affiliate” or “associate” of, an “acquiring person” under such
stockholder rights plan or with respect to any direct or indirect transferee of
such holder who receives Series A Preferred Stock in such transfer after the
time such holder becomes, or its affiliate or associate becomes, an “acquiring
person.”

(6) If the Corporation, at any time or from time to time while any of the Series
A Preferred Stock is outstanding, shall issue shares of Common Stock or any
other security convertible into, exercisable or exchangeable for Common Stock
(such Common Stock or other security, “Equity-Linked Securities”) (other than
(i) an Excluded Issuance, (ii) Common Stock issued upon conversion of the Series
A Preferred Stock and (iii) rights, options, warrants or other distributions
referred to in Sections 9(a)(2) and 9(a)(4)), the Conversion Rate shall be
increased based on the following formula:

 

 

LOGO [g663015ex10_1pg021.jpg]

where,

CR0 = the Conversion Rate in effect immediately prior to the issuance of such
Equity-Linked Securities;

CR1 = the new Conversion Rate in effect immediately after the issuance of such
Equity-Linked Securities;

AC = the aggregate consideration paid or payable for such Equity-Linked
Securities;

OS0 = the number of shares of Common Stock outstanding immediately before the
issuance of Equity-Linked Securities;

OS1 = the number of shares of Common Stock outstanding immediately after the
issuance of Equity-Linked Securities and giving effect to any shares of Common
Stock issuable upon conversion, exercise or exchange of such Equity-Linked
Securities; and

SP = the Closing Price on the date of issuance of such Equity-Linked Securities.

The adjustment shall become effective immediately after such issuance.

 

-16-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Conversion Rate shall not be adjusted
pursuant to this Section 9(a)(6) such that the Series A Preferred Stock is
convertible in the aggregate into more than 19.99% of the shares of Common Stock
outstanding on the Issue Date (subject to adjustment as described in Section 9,
other than as described in this Section 9(a)(6)).

(b) Calculation of Adjustments. All adjustments to the Conversion Rate shall be
calculated by the Corporation to the nearest 1/10,000th of one share of Common
Stock (or if there is not a nearest 1/10,000th of a share, to the next lower
1/10,000th of a share). No adjustment to the Conversion Rate will be required
unless such adjustment would require an increase or decrease of at least one
percent of the Conversion Rate; provided, however, that any such adjustment that
is not required to be made will be carried forward and taken into account in any
subsequent adjustment; provided, further that any such adjustment of less than
one percent that has not been made will be made upon any Conversion Date.

(c) When No Adjustment Required. (1) Except as otherwise provided in Section 9,
the Conversion Rate will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing, or for the repurchase of Common Stock.

(2) Except as otherwise provided in this Section 9, no adjustment of the
Conversion Rate shall be made as a result of the issuance of, the distribution
of separate certificates representing, the exercise or redemption of, or the
termination or invalidation of, rights pursuant to any stockholder rights plans.

(3) Notwithstanding the foregoing, no adjustment to the Conversion Rate shall be
made:

(A) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Corporation and the investment of additional optional amounts
in Common Stock under any plan in which purchases are made at market prices on
the date or dates of purchase, without discount, and whether or not the
Corporation bears the ordinary costs of administration and operation of the
plan, including brokerage commissions;

(B) upon the issuance of any shares of Common Stock or options or rights to
purchase such shares pursuant to any present or future employee, director,
manager or consultant benefit plan or program of or assumed by the Corporation
or any of its Subsidiaries or of any employee agreements or arrangements or
programs;

(C) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security outstanding
as of the Issue Date;

(D) for a change in the par value of the Common Stock; or

(E) for accrued and unpaid dividends on the Series A Preferred Stock.

 

-17-



--------------------------------------------------------------------------------

(d) Successive Adjustments. After an adjustment to the Conversion Rate under
this Section 9, any subsequent event requiring an adjustment under this
Section 9 shall cause an adjustment to each such Conversion Rate as so adjusted.

(e) Multiple Adjustments. For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Conversion Rate pursuant to this Section 8
under more than one subsection hereof (other than where holders of Series A
Preferred Stock are entitled to elect the applicable adjustment, in which case
such election shall control), such event, to the extent fully taken into account
in a single adjustment, shall not result in multiple adjustments hereunder;
provided, however, that if more than one subsection of this Section 9 is
applicable to a single event, the subsection shall be applied that produces the
largest adjustment.

(f) Other Adjustments. The Corporation may, but shall not be required to, make
such increases in the Conversion Rate, in addition to those required by this
Section 9, as the Board considers to be advisable in order to avoid or diminish
any income tax to any holders of shares of Common Stock resulting from any
dividend or distribution of stock or issuance of rights or warrants to purchase
or subscribe for stock or from any event treated as such for income tax purposes
or for any other reason.

(g) Notice of Adjustments. Whenever the Conversion Rate is adjusted as provided
under this Section 9, the Corporation shall as soon as reasonably practicable
following the occurrence of an event that requires such adjustment (or if the
Corporation is not aware of such occurrence, as soon as reasonably practicable
after becoming so aware) or the date the Corporation makes an adjustment
pursuant to Section 9(f):

(1) compute the adjusted applicable Conversion Rate in accordance with this
Section 9 and prepare and transmit to the Conversion Agent an officer’s
certificate setting forth the applicable Conversion Rate, the method of
calculation thereof in reasonable detail, and the facts requiring such
adjustment and upon which such adjustment is based; and

(2) provide a written notice to the holders of the Series A Preferred Stock of
the occurrence of such event and a statement in reasonable detail setting forth
the method by which the adjustment to the applicable Conversion Rate was
determined and setting forth the adjusted applicable Conversion Rate.

(h) Conversion Agent. The Conversion Agent shall not at any time be under any
duty or responsibility to any holder of Series A Preferred Stock to determine
whether any facts exist that may require any adjustment of the applicable
Conversion Rate or with respect to the nature or extent or calculation of any
such adjustment when made, or with respect to the method employed in making the
same. The Conversion Agent shall be fully authorized and protected in relying on
any officer’s certificate delivered pursuant to Section 9(g) and any adjustment
contained therein and the Conversion Agent shall not be deemed to have knowledge
of any adjustment unless and until it has received such certificate. The
Conversion Agent shall not be accountable with respect to the validity or value
(or the kind or amount) of any shares of

 

-18-



--------------------------------------------------------------------------------

Common Stock, or of any securities or property, that may at the time be issued
or delivered with respect to any Series A Preferred Stock; and the Conversion
Agent makes no representation with respect thereto. The Conversion Agent, if
other than the Corporation, shall not be responsible for any failure of the
Corporation to issue, transfer or deliver any shares of Common Stock pursuant to
the conversion of Series A Preferred Stock or to comply with any of the duties,
responsibilities or covenants of the Corporation contained in this Section 9.

(i) Fractional Shares. No fractional shares of Common Stock will be delivered to
the holders of Series A Preferred Stock upon conversion. In lieu of fractional
shares otherwise issuable, holders of Series A Preferred Stock will be entitled
to receive an amount in cash equal to the fraction of a share of Common Stock,
multiplied by the Closing Price of the Common Stock on the Trading Day
immediately preceding the applicable Conversion Date. In order to determine
whether the number of shares of Common Stock to be delivered to a holder of
Series A Preferred Stock upon the conversion of such holder’s shares of Series A
Preferred Stock will include a fractional share (in lieu of which cash would be
paid hereunder), such determination shall be based on the aggregate number of
shares of Series A Preferred Stock of such holder that are being converted on
any single Conversion Date.

(j) Reorganization Events. In the event of:

(1) any reclassification, statutory exchange, merger, consolidation or other
similar business combination of the Corporation with or into another Person, in
each case, pursuant to which the Common Stock (but not the Series A Preferred
Stock) is changed or converted into, or exchanged for, cash, securities or other
property of the Corporation or another person;

(2) any sale, transfer, lease or conveyance to another Person of all or
substantially all the property and assets of the Corporation, in each case
pursuant to which the Common Stock (but not the Series A Preferred Stock) is
converted into cash, securities or other property; or

(3) any statutory exchange of securities of the Corporation with another Person
(other than in connection with a merger or acquisition) or reclassification,
recapitalization or reorganization of the Common Stock (but not the Series A
Preferred Stock) into other securities,

(each of which is referred to as a “Reorganization Event”) each share of Series
A Preferred Stock outstanding immediately prior to such Reorganization Event
will, without the consent of the holders of Series A Preferred Stock (unless
otherwise required by the Investment Agreement) and subject to Section 9(k),
remain outstanding but shall become convertible into, out of funds legally
available therefor, the number, kind and amount of securities, cash and other
property (the “Exchange Property”) (without any interest on such Exchange
Property and without any right to dividends or distribution on such Exchange
Property which have a record date that is prior to the applicable Conversion
Date) that the holder of such share of Series A Preferred Stock would have
received in such Reorganization Event had such holder converted its share of
Series A Preferred Stock into the applicable number of shares of Common Stock
immediately prior to the effective date of the Reorganization Event, assuming
that such holder is not a Person with which the Corporation consolidated or into
which the Corporation merged or which merged into the Corporation or to which
such sale or transfer was made, as the case may be (any such Person, a
“Constituent Person”), or an Affiliate of a Constituent Person to the extent
such Reorganization

 

-19-



--------------------------------------------------------------------------------

Event provides for different treatment of Common Stock held by Affiliates of the
Corporation and non-Affiliates; provided that if the kind or amount of
securities, cash and other property receivable upon such Reorganization Event is
not the same for each share of Common Stock held immediately prior to such
Reorganization Event by a Person other than a Constituent Person or an Affiliate
thereof, then for the purpose of this Section 9(j), the kind and amount of
securities, cash and other property receivable upon such Reorganization Event
will be deemed to be the weighted average of the types and amounts of
consideration received by the holders of Common Stock.

(k) Exchange Property Election. In the event that the holders of the shares of
Common Stock have the opportunity to elect the form of consideration to be
received in such transaction, the Exchange Property that the holders of Series A
Preferred Stock shall be entitled to receive shall be determined by the holders
of a majority of the outstanding shares of Series A Preferred Stock on or before
the earlier of (i) the deadline for elections by holders of Common Stock and
(ii) two Business Days before the anticipated effective date of such
Reorganization Event. The number of units of Exchange Property for each share of
Series A Preferred Stock converted following the effective date of such
Reorganization Event shall be determined from among the choices made available
to the holders of the Common Stock and based on the per share amount as of the
effective date of the Reorganization Event, determined as if the references to
“share of Common Stock” in this Certificate of Designations were to “units of
Exchange Property.”

(l) Successive Reorganization Events. The above provisions of Section 9(j) and
Section 9(k) shall similarly apply to successive Reorganization Events and the
provisions of Section 9 shall apply to any shares of Capital Stock (or capital
stock of any other issuer) received by the holders of the Common Stock in any
such Reorganization Event.

(m) Reorganization Event Notice. The Corporation (or any successor) shall, no
less than 20 Business Days prior to the occurrence of any Reorganization Event,
provide written notice to the holders of Series A Preferred Stock of such
occurrence of such event and of the kind and amount of the cash, securities or
other property that constitutes the Exchange Property. Failure to deliver such
notice shall not affect the operation of this Section 9.

(n) The Corporation shall not enter into any agreement for a transaction
constituting a Reorganization Event unless (i) such agreement provides for or
does not interfere with or prevent (as applicable) conversion of the Series A
Preferred Stock into the Exchange Property in a manner that is consistent with
and gives effect to this Section 9, and (ii) to the extent that the Corporation
is not the surviving corporation in such Reorganization Event or will be
dissolved in connection with such Reorganization Event, proper provision shall
be made in the agreements governing such Reorganization Event for the conversion
of the Series A Preferred Stock into stock of the Person surviving such
Reorganization Event or such other continuing entity in such Reorganization
Event, or in the case of a Reorganization Event described in Section 9(j)(2), an
exchange of Series A Preferred Stock for the stock of the Person to whom the
Corporation’s assets are conveyed or transferred, having voting powers,
preferences, and relative, participating, optional or other special rights as
nearly equal as possible to those provided in this Certificate of Designations.

 

-20-



--------------------------------------------------------------------------------

Section 10. Reservation of Shares.

The Corporation shall at all times when the Series A Preferred Stock shall be
outstanding reserve and keep available, free from preemptive rights, for
issuance upon the conversion of Series A Preferred Stock, such number of its
authorized but unissued Common Stock as will from time to time be sufficient to
permit the conversion of all outstanding Series A Preferred Stock. Prior to the
delivery of any securities which the Corporation shall be obligated to deliver
upon conversion of the Series A Preferred Stock, the Corporation shall comply
with all applicable laws and regulations which require action to be taken by the
Corporation.

Section 11. Notices.

Any and all notices or other communications or deliveries hereunder shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to or at the Close of
Business on a Business Day and electronic confirmation of receipt is received by
the sender, (ii) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than the
Close of Business on any Business Day, (iii) the Business Day following the date
of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be: (i) if to the
Corporation, attention: Chief Executive Officer and General Counsel, or (ii) if
to a holder of Series A Preferred Stock, to the address or facsimile number
appearing on the Corporation’s stockholder records or such other address or
facsimile number as such holder may provide to the Corporation in accordance
with this Section 11.

Section 12. Certain Definitions.

As used in this Certificate of Designations, the following terms shall have the
following meanings, unless the context otherwise requires:

“Affiliate” with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person;
provided, however, that (i) portfolio companies in which any person or any of
its Affiliates has an investment shall not be deemed an Affiliate of such
person, or (ii) the Corporation, any of its Subsidiaries, or any of the
Corporation’s other controlled Affiliates, in each case, will not be deemed to
be Affiliates of the Blackstone Group for purposes of this Certificate of
Designations. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities, by contract or
otherwise.

“Beneficially Own” shall mean “beneficially own” as defined in Rule 13d-3 of the
Exchange Act or any successor provision thereto.

“Blackstone Group” means Blackstone Capital Partners VI L.P. and any of its
Affiliates, any successor entity and any other investment fund, vehicle or
similar entity of which such person or an Affiliate, advisor or manager of such
person serves as the general partner, manager or advisor.

 

-21-



--------------------------------------------------------------------------------

“Board” shall have the meaning ascribed to it in the recitals.

“Business Day” shall mean a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by the Corporation.

“Certificate of Designations” shall mean this Certificate of Designations
relating to the Series A Preferred Stock, as it may be amended from time to
time.

“Change of Control” shall mean the occurrence of any of the following:

(1) any Person (other than a member of the Blackstone Group) shall Beneficially
Own, directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, shares of the Corporation’s Capital Stock
entitling such Person to exercise 50% or more of the total voting power of all
classes of Voting Stock of the Corporation, other than an acquisition by the
Corporation, any of the Corporation’s Subsidiaries or any of the Corporation’s
employee benefit plans (for purposes of this clause (1), “Person” shall include
any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act);

(2) the Corporation (i) merges or consolidates with or into any other Person,
another Person merges with or into the Corporation, or the Corporation conveys,
sells, transfers or leases all or substantially all of the Corporation’s assets
to another Person or (ii) engages in any recapitalization, reclassification or
other transaction in which all or substantially all of the Common Stock is
exchanged for or converted into cash, securities or other property, in each case
other than a merger or consolidation:

(a) that does not result in a reclassification, conversion, exchange or
cancellation of the Corporation’s outstanding Common Stock; or

(b) which is effected solely to change the Corporation’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding shares of the Common Stock solely into shares of common stock of the
surviving entity; or

(c) where the Voting Stock outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance); or

(3) the Common Stock ceases to be listed or quoted on any of the New York Stock
Exchange, the Nasdaq Global Select Market or the Nasdaq Global Market (or any of
their respective successors),

 

-22-



--------------------------------------------------------------------------------

provided, that (x) a Change of Control shall not result from transfers by any
holder of any shares of Series A Preferred Stock as of the Original Issue Date
or any of their Affiliates to any Person and (y) notwithstanding the foregoing,
a transaction or transactions will not constitute a Change of Control if at
least 90% of the consideration received or to be received by holders of Common
Stock (other than cash payments for fractional shares or pursuant to statutory
appraisal rights) in connection with such transaction or transactions consists
of common stock, ordinary shares, American depositary receipts or American
depositary shares and any associated rights listed and traded on the Nasdaq
Global Select Market or another U.S. national securities exchange or automated
inter-dealer quotation system (or which will be so listed and traded when issued
or exchanged in connection with such consolidation or merger).

“Close of Business” shall mean 5:00 p.m., New York City time, on any Business
Day.

“Closing Price” shall means the price per share of the final trade of the Common
Stock on the applicable Trading Day on the principal national securities
exchange on which the Common Stock is listed or admitted to trading.

“Common Stock” shall have the meaning ascribed to it in Section 3.

“Constituent Person” shall have the meaning ascribed to it in Section 9(j).

“Conversion Rate” shall have the meaning ascribed to it in Section 7(c).

“Corporation” shall have the meaning ascribed to it in the recitals.

“Distributed Entity” means any Subsidiary of the Corporation distributed in a
Spin-Off Transaction.

“Distributed Property” shall have the meaning ascribed to it in Section 9(a)(3).

“Distribution Ratio” means the number of shares (or fraction of a share) of the
Distributed Entity received in respect of or in exchange for, as applicable, a
share of Common Stock in the Spin-Off Transaction.

“Dividend” shall have the meaning ascribed to it in Section 4(a).

“Dividend Payment Date” shall have the meaning ascribed to it in Section 4(b).

“Equity-Linked Securities” shall have the meaning ascribed to it in
Section 9(a)(6).

“Exchange Property” shall have the meaning ascribed to it in Section 9(j).

 

-23-



--------------------------------------------------------------------------------

“Excluded Issuance” shall mean, any issuances of (1) Capital Stock or options to
purchase shares of Capital Stock to employees, directors, managers, officers or
consultants of or to the Corporation or any of its Subsidiaries pursuant to a
stock option or incentive compensation or similar plan outstanding as of the
date hereof or, subsequent to the date hereof, approved by the Board or a duly
authorized committee of the Board, (2) securities pursuant to any bona fide
merger, joint venture, partnership, consolidation, dissolution, liquidation,
tender offer, recapitalization, reorganization, share exchange, business
combination or similar transaction or any other direct or indirect acquisition
by the Corporation, whereby the Corporation’s securities comprise, in whole or
in part, the consideration paid by the Corporation in such transaction,
(3) shares of Common Stock issued at a price equal to or greater than the
Closing Price on the Trading Day immediately preceding the earlier of (x) the
date on which the sale or issuance is publicly announced and (y) the date on
which the price for such sale or issuance is agreed or fixed, and (4) securities
convertible into, exercisable or exchangeable for shares of Common Stock issued
with an exercise or conversion price equal to or greater than the Closing Price
on the Trading Day immediately preceding the earlier of (x) the date on which
the sale or issuance is publicly announced and (y) the date on which the price
for such sale or issuance is agreed or fixed.

“Expiration Date” shall have the meaning ascribed to it in Section 9(a)(3).

“Expiration Time” shall have the meaning ascribed to it in Section 9(a)(3).

“GAAP” shall mean generally accepted accounting principles in the United States.

“Indebtedness” shall mean any indebtedness (including principal and premium) in
respect of borrowed money.

“Issue Date” shall mean January 27, 2014.

“Junior Stock” shall have the meaning ascribed to it in Section 3.

“Liquidation” shall have the meaning ascribed to it in Section 5(a).

“Liquidation Preference” shall have the meaning ascribed to it in Section 5(a).

“LTM EBITDA” means, with respect to any twelve-month period, the sum of (i) the
net income (or loss) of the Corporation and its Subsidiaries on a consolidated
basis (as calculated in accordance with GAAP) for such period, plus (ii) all net
interest expense of the Corporation and its Subsidiaries on a consolidated basis
(as calculated in accordance with GAAP) for such period, plus (iii) all charges
against income of the Corporation and its Subsidiaries on a consolidated basis
(as calculated in accordance with GAAP) for such period for taxes based on
income or profits and franchise taxes, including any taxes classified as income
taxes in the Corporation’s financial statements in accordance with GAAP, minus
all benefits to income for such taxes, plus (iv) depreciation and amortization
expenses for such period plus (v) all stock-based compensation expense of the
Corporation and its Subsidiaries on a consolidated basis (as calculated in
accordance with GAAP) for such period.

 

-24-



--------------------------------------------------------------------------------

“Mandatory Conversion” shall have the meaning ascribed to it in Section 7(a).

“Mandatory Conversion Date” shall have the meaning ascribed to it in
Section 7(a).

“Open of Business” shall mean 9:00 a.m., New York City time, on any Business
Day.

“Parity Stock” shall have the meaning ascribed to it in Section 3.

“Participating Dividend” shall have the meaning ascribed to it in Section 4(a).

“Participating Dividend Payment Date” shall have the meaning ascribed to it in
Section 4(b).

“Person” shall mean any individual, company, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.

“Preferred Stock” shall mean any and all series of preferred stock of the
Corporation, including the Series A Preferred Stock.

“Purchased Shares” shall have the meaning ascribed to it in Section 9(a)(3).

“Record Date” shall mean, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of
shareholders entitled to receive such cash, securities or other property
(whether such date is fixed by the Board or by statute, contract, this
Certificate of Designations or otherwise).

“Regular Dividend” shall have the meaning ascribed to it in Section 4(a).

“Regular Dividend Payment Date” shall have the meaning ascribed to it in
Section 4(b).

“Regular Dividend Period” shall have the meaning ascribed to it in Section 4(b).

“Reorganization Event” shall have the meaning ascribed to it in Section 9(j).

“Senior Stock” shall have the meaning ascribed to it in Section 3.

“Series A Preferred Stock” shall have the meaning ascribed to it in Section 1.

“Significant Subsidiary” means any Subsidiary of the Corporation that would be a
“Significant Subsidiary” of the Corporation within the meaning of Rule 1-02
under Regulation S-X promulgated by the Securities and Exchange Commission,
determined as of the date of the latest audited consolidated financial
statements of the Corporation and its consolidated Subsidiaries.

 

-25-



--------------------------------------------------------------------------------

“Spin-Off Transaction” means any transaction by which a Subsidiary of the
Corporation ceases to be a Subsidiary of the Corporation by reason of the
distribution of such Subsidiary’s equity securities to holders of Common Stock,
whether by means of a spin-off, split-off, redemption, reclassification,
exchange, stock dividend, share distribution, rights offering or similar
transaction.

“Stated Value” shall have the meaning ascribed to it in Section 4(a).

“Subsidiary” means any company or corporate entity for which the Corporation
owns, directly or indirectly, an amount of the voting securities, other voting
rights or voting partnership interests of which is sufficient to elect at least
a majority of its board of directors or other governing body (or, if there are
no such voting interests, more than 50% of the equity interests of such company
or corporate entity).

“Trading Day” shall mean any Business Day on which the Common Stock is traded,
or able to be traded, on the principal national securities exchange on which the
Common Stock is listed or admitted to trading.

“Trigger Event” shall have the meaning ascribed to it in Section 9(a)(5).

“Voting Stock” shall mean Capital Stock of the class or classes pursuant to
which the holders thereof have the general voting power under ordinary
circumstances (determined without regard to any classification of directors) to
elect one or more members of the Board of Directors of the Corporation (without
regard to whether or not, at the relevant time, Capital Stock of any other class
or classes (other than Common Stock) shall have or might have voting power by
reason of the happening of any contingency).

“VWAP” shall have the meaning ascribed to it in Section 9(a)(5).

Section 13. Headings. The headings of the paragraphs of this Certificate of
Designations are for convenience of reference only and shall not define, limit
or affect any of the provisions hereof.

Section 14. Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the record holder of any share of the Series
A Preferred Stock as the true and lawful owner thereof for all purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

-26-



--------------------------------------------------------------------------------

Section 15. Notices. All notices or communications in respect of the Series A
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Certificate of
Incorporation or By-laws or by applicable law or regulation. Notwithstanding the
foregoing, if the Series A Preferred Stock is issued in book-entry form through
The Depository Trust Corporation or any similar facility, such notices may be
given to the holders of the Series A Preferred Stock in any manner permitted by
such facility.

Section 16. Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be required by
the Corporation.

Section 17. Transfer Agent, Conversion Agent, Registrar and Paying Agent. The
duly appointed Transfer Agent, Conversion Agent, Registrar and Paying Agent for
the Series A Preferred Stock shall be the Corporation. The Corporation may, in
its sole discretion, remove the Transfer Agent in accordance with the agreement
between the Corporation and the Transfer Agent; provided that the Corporation
shall appoint a successor transfer agent who shall accept such appointment prior
to the effectiveness of such removal. Upon any such removal or appointment, the
Corporation shall send notice thereof by first-class mail, postage prepaid, to
the holders of the Series A Preferred Stock.

Section 18. Severability. If any term of the Series A Preferred Stock set forth
herein is invalid, unlawful or incapable of being enforced by reason of any rule
of law or public policy, all other terms set forth herein which can be given
effect without the invalid, unlawful or unenforceable term will, nevertheless,
remain in full force and effect, and no term herein set forth will be deemed
dependent upon any other such term unless so expressed herein.

Section 19. Other Rights. The shares of Series A Preferred Stock shall not have
any rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Certificate of Incorporation
or as provided by applicable law and regulation.

Section 20. Transfer Rights. The shares of Series A Preferred Stock may not be
sold or otherwise transferred except as described in the Investment Agreement,
dated December 28, 2013, between the Corporation and Blackstone Capital Partners
VI L.P.

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Crocs, Inc. has caused this Certificate of Designations to
be duly executed by its authorized corporate officer this [    ] day of January,
2014.

 

CROCS, INC. By  

 

Name:   Title:  